                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION


IN RE: TESTOSTERONE                                            )   MDL No. 2545
REPLACEMENT THERAPY                                            )
PRODUCTS LIABILITY LITIGATION                                  )   Case No. 14 C 1748
---------------------------------------------------------------)
                                                               )
This document relates to:                                      )
                                                               )
Roberto v. AbbVie, Inc., No. 15 C 7085                         )


                    CASE MANAGEMENT ORDER NO. 147
    (Memorandum Opinion and Order on Plaintiff Armando Roberto and Plaintiff
               Elizabeth Roberto's Motion to Vacate Dismissal
                   in Roberto v. AbbVie, Inc., No 15 C 7085)

MATTHEW F. KENNELLY, District Judge:

         Plaintiffs in this multidistrict litigation (MDL) proceeding allege that they suffered

either arterial cardiovascular injuries or injuries related to blood clots in the veins as a

result of taking prescription testosterone replacement therapy (TRT) drugs.

Defendants, including AbbVie, Inc. and affiliated entities, are manufacturers of TRT

drugs. More than 7,800 individual cases have been filed in the MDL, and a little under

5,600 remain pending as of mid-March 2019. As of September 10, 2018, the Court has

stayed all proceedings in the products liability cases, except as ordered by the Court,

based on the parties' reports that they have finalized or are in the process of finalizing

master settlement agreements.

         On May 11, 2018, the Court dismissed more than 150 cases with prejudice after

plaintiffs in those cases—including plaintiffs Armando and Elizabeth Roberto (the

Robertos)—failed to (1) comply with a case management order setting forth certain
discovery obligations and (2) respond to an order to show cause why their cases should

not be dismissed with prejudice due to noncompliance. Between May and September

2018, thirty-nine plaintiffs asked the Court to vacate the dismissal order and reinstate

their cases. The Robertos were not part of that group. On November 15, 2018, the

Court granted thirty-seven of the motions and denied two. See In re Testosterone

Replacement Therapy Prods. Liab. Litig., No. 14 C 1748, MDL No. 2545, 2018 WL

6003391 (N.D. Ill. Nov. 15, 2018) (CMO 140).

       On March 3, 2019, nearly ten months after the Court dismissed their case, the

Robertos filed a motion asking the Court to vacate the dismissal and reinstate their

case. For the following reasons, the Court denies the Robertos' motion.

                                     Legal Standard

       Federal Rule of Civil Procedure 60(b) "delineates six grounds upon which relief

from a judgment can be granted," including "(1) mistake, inadvertence, surprise, or

excusable neglect" and "(6) any other reason that justifies relief." Pearson v. Target

Corp., 893 F.3d 980, 984 (7th Cir. 2018); Fed. R. Civ. P. 60(b)(1), (6). "Rule 60 relief is

limited to 'extraordinary' situations where a judgment is the inadvertent product of

special circumstances and not merely [the] erroneous application[ ] of law." Kennedy v.

Schneider Elec., 893 F.3d 414, 419 (7th Cir. 2018) (internal quotation marks omitted).

       For purposes of Rule 60(b)(1), the Seventh Circuit applies the Supreme Court's

Pioneer factors in determining whether neglect (which can include negligence) is

"excusable." Moje v. Fed. Hockey League, 792 F.3d 756, 759 (7th Cir. 2015). The

determination whether neglect is excusable

       is at bottom an equitable one, taking account of all relevant circumstances
       surrounding the party's omission. These include ... the danger of prejudice

                                             2
       to the [opponent], the length of the delay and its potential impact on
       judicial proceedings, the reason for the delay, including whether it was
       within the reasonable control of the movant, and whether the movant
       acted in good faith.

Id. (quoting Pioneer Inv. Servs. Co. v. Brunswick Assocs. L.P., 507 U.S. 380, 395

(1993)).

       To obtain relief under Rule 60(b)(1), "a litigant must show that both its own

conduct and its lawyer's fit the category of 'excusable' neglect." Moje, 792 F.3d at 758.

In other words, "a lawyer's errors are imputed to the client." Id. Rules 60(b)(1) and (6)

"are mutually exclusive—Rule 60(b)(6), as a residual catchall, applies only if the other

specifically enumerated rules do not." Pearson, 893 F.3d at 984. A motion for relief

under Rule 60(b)(6) "must be made 'within a reasonable time.'" Arrieta v. Battaglia, 461

F.3d 861, 865 (7th Cir. 2006) (quoting Fed. R. Civ. P. 60(c)(1)). A court "may consider

a wide range of factors" to determine whether "extraordinary circumstances" warrant

relief under Rule 60(b)(6), including "the risk of injustice to the parties" and "the risk of

undermining the public's confidence in the judicial process." Buck v. Davis, 137 S. Ct.

759, 778 (2017) (quoting Liljeberg v. Health Servs. Acquisition Corp., 486 U.S. 847,

863-64 (1988)).

                                        Background

A.     The Plaintiff Fact Sheet and Plaintiff Profile Form requirements

       Case Management Order No. 9, which has been in effect since October 2014,

requires all plaintiffs in the MDL to, among other things, complete a plaintiff fact sheet

(PFS), serve it on defendants, produce to defendants all responsive, non-privileged

documents in their possession that the PFS requests, and provide executed

authorizations for the release of certain medical records. The PFS requests information

                                               3
that is highly relevant to the resolution of a plaintiff's claims. A detailed description of

the type of information the PFS requests can be found in CMO 140. See 2018 WL

6003391, at *1.

       In December 2017, the Court issued Case Management Order No. 85 (CMO 85),

which required all plaintiffs in the MDL to supplement and update their PFS with a

submission called a supplemental plaintiff profile form (PPF). The PPF also requires

disclosure of information that is highly relevant to the resolution of a plaintiff's claims.

See CMO 140, 2018 WL 6003391, at *1 (describing the type of information the PPF

requests). The Court imposed the requirement for submission of a PPF to ensure the

disclosure of relevant information needed for the preparation and litigation of the

thousands of cases remaining in the MDL, as well as their ultimate resolution by

settlement, ruling on a dispositive motion, remand to the appropriate transferor district,

or trial before this Court.

       CMO 85 gave each plaintiff a reasonable time—90 days—to submit a

substantially complete PPF. CMO 85 further provided as follows:

       C. Should any Plaintiff fail to serve an executed PPF or if a Defendant
       deems a Plaintiff's PPF deficient, Defendant's counsel shall notify the
       Court of the alleged deficiency and the Court shall issue an "Order To
       Show Cause Why the Case Should Not Be Dismissed and/or Sanctions
       Ordered." Plaintiff's counsel shall have twenty-one (21) days to respond
       to said Order To Show Cause, which includes the ability to cure the
       alleged discovery deficiency. There shall be no imposition of a sanction
       for any plaintiff who cures a deficiency following issuance of an Order to
       Show Cause.

       D. If the Plaintiff fails to show cause within 21 days of entry of the Court's
       Order To Show Cause, the Court may dismiss the Plaintiff's case with
       prejudice, or impose another appropriate sanction.

CMO 85, ¶ III.B-C.



                                               4
       On May 11, 2018, the Court dismissed more than 150 cases with prejudice after

defendants identified PPF deficiencies in those cases; the Court issued a show-cause

order (CMO 110) to those plaintiffs as provided in CMO 85; and the plaintiffs failed to

provide any response whatsoever to the show cause order by the specified deadline.

See CMO 118 at 1-3. The Court entered judgment of dismissal with prejudice in those

cases, including the Robertos' case, on May 14, 2018.

B.     The Court's November 15, 2018 order

       Thirty-six plaintiffs filed motions for relief from CMO 118 within twenty-eight days

after the entry of judgment, most of them immediately after entry of judgment. The

Court held a hearing on those motions on May 31, 2018. Three plaintiffs filed motions

for relief after the hearing and more than twenty-eight days after the entry of judgment.

       On November 15, 2018, the Court granted the motions that plaintiffs filed within

twenty-eight days after the entry of judgment. The Court determined that five of those

cases should be reinstated because, put simply, defendants had erroneously identified

them for dismissal. See CMO 140, 2018 WL 6003391, at *3. Reinstating the others,

the Court determined, was appropriate under Federal Rule of Civil Procedure 59(e) "to

correct the Court's 'own error[] and thus avoid unnecessary appellate procedures.'" Id.

at *4. Specifically, the Court explained that "at the time of the dismissals," and until it

heard attorney argument during the May 31, 2018 hearing, "the Court did not fully

appreciate that the PPF process essentially required plaintiffs to resubmit information

they had already served." Id. The Court further explained that with certain minor

caveats, "defendants already had the requested information for" the plaintiffs who had

timely moved for reinstatement. Id. Accordingly, "[p]laintiffs' delay in serving the same



                                              5
information again did not impede defendants in the least in developing litigation

strategy." Id.

       By contrast, the Court denied motions that plaintiffs Dustin Saunders (Saunders)

and Felix Levya (Levya) filed more than twenty-eight days after the entry of judgment.

See id. at *5. Saunders and Levya's filing delays precluded relief under Federal Rule of

Civil Procedure Rule 59(e), and the Court was unpersuaded by those plaintiffs'

arguments for relief under Rules 60(b)(1) and 60(b)(6). CMO 140, 2018 WL 6003391,

at *5. Saunders and Levya, for example, argued that one reason for their filing delays

was their attorney's failure to update his ECF notifications and check plaintiffs' dockets.

See id. The Court determined that these lapses did not constitute "excusable neglect"

for an attorney under Rule 60(b)(1). See id. The Court declined to reinstate Saunders

and Levya's cases under Rule 60(b)(6) not only because those plaintiffs had "failed to

exercise due diligence," but also because granting their motions so late in the litigation

"would present a 'risk of injustice to the parties."' Id. (quoting Buck, 137 S. Ct. at 778).

Specifically, reinstating the cases could have invited other plaintiffs to file similar

motions and "inject[ed] uncertainty into the settlement process, which is dependent on

the parties' understanding of the maximum universe of potential claims." 1

C.     Procedural history in the Robertos' case

       The Robertos filed their lawsuit on August 12, 2015. They timely submitted a

PFS and accompanying records to defendants on December 13, 2015. According to

the Robertos, they did not receive a deficiency notice from defendants. On January 18,



1 The Court granted one motion that was filed more than twenty-eight days after the
entry of judgment because the plaintiff, who is incarcerated and indigent, faced
significant logistical obstacles in obtaining information about the MDL. See id. at *6.
                                               6
2019, after plaintiffs had reached a global settlement with the AbbVie defendants, the

Robertos submitted claim information, including a completed PPF, to the settlement

master so that she could determine whether the Robertos were eligible to participate in

the settlement. On February 19, 2019, the settlement master determined that the

Robertos were ineligible to participate because their case had been dismissed pursuant

to CMO 118. The Robertos' counsel, Cyrus F. Rilee, III (Mr. Rilee), first learned of the

settlement master's determination on March 2, 2019. "On that same date, after

spending hours sorting through hundreds of ECF emails and underlying pleadings" in

the MDL, Mr. Rilee "learned, for the first time," that the Court had dismissed the

Robertos' case. Roberto Mot. ¶ 5 (emphasis in original). Mr. Rilee also discovered

CMOs 85 and 110 for the first time on that date.

D.     The Plaintiffs' Steering Committee's efforts to communicate case deadlines
to the Robertos' counsel

       In their motion, the Robertos point to the following language in a minute entry

that the Court issued with CMO 110: "The Plaintiffs' Steering Committee [PSC] is

directed to make best efforts to ensure that this order is brought to the attention of

counsel in the identified cases." Id. ¶ 5(c) (quoting Case No. 14 C 1746, ECF No.

2434). According to the Robertos, the PSC "did not contact [Mr. Rilee] at any time

between December 8, 2017 and May 11, 2018." Roberto Mot. ¶ 6. The Court ordered

the PSC to respond to this contention.

       The PSC states that it "sent two emails to counsel for the Roberto Plaintiffs

regarding the need to timely submit a PPF and to respond to the Court's Order to Show

Cause Pursuant to CMO No. 85." PSC Resp. at 1. The PSC has provided copies of

those e-mails to the Court, which are both dated April 26, 2018. One e-mail, addressed

                                             7
to a list-serv titled "All TRT Plaintiffs Counsel," states that CMO 85 is attached and

reminds plaintiffs' attorneys to ensure that plaintiffs' PPFs comply with the order. See

PSC Resp., Ex. 1. The other e-mail is addressed to individual attorneys, including "Rus

Rilee." Id. It attaches CMO 110 and states that responses in cases "subject to" that

order "are still due tomorrow." Id. According to the PSC, it "did not receive a bounce

back email indicating that [Mr. Rilee] did not receive th[e] messages." PSC Resp. at 1.

       Separately, the PSC states that Mr. Rilee "has been registered to receive ECF

notifications" regarding activity on the Robertos' individual case docket since August 12,

2015. PSC Resp. at 1-2. The PSC further states that, based on a discussion it had

with the Clerk of Court, Mr. Rilee has been registered to receive ECF notifications

regarding activity on the master MDL docket since August 2015.

       The Robertos' response to the PSC's submission is internally inconsistent. First,

the Robertos initially appear to contend that the PSC did not necessarily send the April

2018 e-mails to Mr. Rilee because "All TRT Plaintiffs Counsel" and "Rus Rilee" are not

e-mail addresses. But if the Court is correctly understanding the Robertos, they next

concede that the PSC did send the e-mails to Mr. Rilee because, if one clicks on "All

TRT Plaintiffs Counsel" and "Rus Rilee" in the native documents, Mr. Rilee's e-mail

address appears. Finally, the Robertos state that Mr. Rilee searched for but could not

find the e-mails in his inbox. It must follow, the Robertos argue, that the PSC made a

data entry error and sent the e-mails to the wrong address. The Robertos do not

dispute the PSCs' contention that Mr. Rilee has been registered to receive ECF

notifications for the individual and master case dockets since August 2015.




                                             8
                                        Discussion

       The Robertos argue that dismissal with prejudice is a "severe sanction" that is

unwarranted in the circumstances. Roberto Mot. at 4. They move for relief under

Federal Rules of Civil Procedure 59(e), 60(b)(1) and 60(b)(6). The Robertos cannot

obtain relief under Rule 59(e) because they filed their motion more than twenty-eight

days after the entry of judgment. See Fed. R. Civ. P. 59(e). The Court, therefore,

addresses only their arguments for relief under Rules 60(b)(1) and (6).

       The Robertos contend that the Court should vacate the dismissal order and

reinstate their case under Rule 60(b)(1) because their "failure to comply with CMO No.

85 was caused by inadvertence and excusable neglect, and was not the result of

contumacious conduct or . . . persistent disobedience of court orders." Roberto Mot. at

4. According to the Robertos, Mr. Rilee belatedly discovered CMO 85 and subsequent

related orders because he got lost in the "voluminous flurry of pleadings and orders in

this case." Id. The Robertos also contend that because Mr. Rilee continued to receive

ECF notifications after the Court dismissed the case, he "had no reason to suspect that

[the Robertos'] lawsuit had been dismissed." Id. at 4-5.

       These arguments were unpersuasive when Saunders and Levya advanced them

months ago, and they are even less persuasive now. As this Court has determined,

"[f]ailure to check the docket or to update one's ECF notifications is not 'excusable

neglect' for an attorney, and no attorney could reasonably have believed that the MDL

was completely inactive." CMO 140, 2018 WL 6003391, at *5; see also Dzik v. Bayer

Corp., 846 F.3d 211, 216 (7th Cir. 2017) ("[A]ttorney inattentiveness to litigation is not

excusable, no matter what the resulting consequences the attorney's somnolent



                                             9
behavior may have on a litigant."); Thomas v. Bridgeview Bank Grp., 716 F. App'x. 537,

538 (7th Cir. 2018) ("Failure to check one's email is 'neglect,' but it is not 'excusable.'");

see also Acosta v. DT&C Mgmt., LLC, 874 F.3d 557, 559-61 (7th Cir. 2017); Moje, 792

F.3d at 759. Here, the Robertos admit that Mr. Rilee saw activity in the MDL even after

the Court dismissed their case. But Mr. Rilee assumed, without conducting due

diligence, that nothing was happening in the Robertos' case. No reasonable attorney

would behave in this manner. The Court also notes that the prospect of a settlement

payment was sufficient to catch Mr. Rilee's (or the Robertos') attention. On the other

hand, numerous orders conveying crucial deadlines, and an order dismissing the

Robertos' case, apparently were not. There is no excuse for Mr. Riley's—or the

Robertos'—inattentiveness to this litigation. The fact that the Robertos have not missed

other case deadlines, see Roberto Mot. at 5, does not assist them.

       The Robertos next contend that their neglect is "excusable" because, they say,

the PSC failed to notify Mr. Rilee of CMO 110. See Roberto Mot. at 4 (stating that if the

PSC had notified Mr. Rilee of CMO 110, the Robertos "would have immediately

complied with CMO 85, submitted the PPF, and cured the defect" (emphasis in

original)); Roberto Reply ¶ 5 (arguing that it would be "fundamentally unfair" for the

Robertos to "bear the burden" of the PSC's alleged error in entering Mr. Rilee's e-mail

address into its system). This argument is also unavailing. In the minute entry

accompanying CMO 110, the Court ordered the PSC to "make best efforts" to ensure

that the relevant plaintiffs' lawyers knew about CMO 110. But it is not the PSC's

responsibility to monitor individual cases; Mr. Rilee had an independent duty to do so,

and he breached it. See CMO 140, 2018 WL 6003391, at *5 (rejecting Saunders and



                                              10
Levya's similar attempt to shift blame to the PSC). That aside, the PSC's submission

shows, at the very least, that it attempted to send CMOs 85 and 110 to Mr. Rilee. The

PSC, therefore, complied with the Court's directive in the minute entry accompanying

CMO 110.

       Other Pioneer factors—the length of the Robertos' delay and its potential impact

on the judicial proceedings, the reasons for the delay, and whether the Robertos acted

in good faith—also weigh against granting Rule 60(b)(1) relief due to "excusable

neglect." The Robertos waited nearly ten months to file their motion. By comparison,

more than thirty plaintiffs who moved for the same relief did so almost immediately after

the Court dismissed their cases. See CMO 140, 2018 WL 6003391, at *5 (faulting

Saunders and Levya for waiting three and four months longer than the other plaintiffs to

file for relief, and for ignoring that fact in their motions). The Robertos make little

attempt to explain why they could not timely discover and respond to the Court's

dismissal order, whereas other plaintiffs, who faced the same circumstances, could.

Their motion can be interpreted to suggest that the PSC successfully communicated

deadlines to other plaintiffs' attorneys, but not to Mr. Rilee. As just discussed, however,

Mr. Rilee had an independent duty to keep himself apprised of relevant deadlines.

Furthermore, the fact that the Robertos first learned about the dismissal through the

settlement master raises doubts about their contention that they would have complied

with the PPF requirement "immediately" if the PSC had communicated it to Mr. Rilee.

More likely, that communication, too, would have been lost in the "flurry" of MDL docket

notifications. Indeed, the PSC's response to the Robertos' motion provides evidence

suggesting that is exactly what happened.



                                              11
       Separately, the length of the Robertos' delay impacts the MDL proceedings. The

Robertos state that they have until April 12, 2019 to file an eligibility appeal in the

settlement, and that if the Court vacates the dismissal order, they will "be able to

immediately become eligible to participate in the settlement process." Roberto Mot. at

6. Accordingly, they argue, there will be no "need for any amendments to the timeline

or any other special accommodations for" them. Id. The Robertos ignore that by

reinstating their case and allowing them to file an eligibility appeal, the Court would be

creating extra work for the settlement master. The settlement master's need to re-

review the Robertos' claim would be attributable solely to the Robertos' neglect and

would delay her review of claims for plaintiffs that complied with the Court's orders. In

addition, the settlement master is making allocations using a methodology that is based

on an understanding of the total number of settlement claims. Granting the Robertos'

motion could complicate and slow the allocation process, particularly if other plaintiffs

who similarly neglected their cases try to get in on the settlement now.

       Another Pioneer factor is the potential for prejudice to defendants. The Robertos

argue that defendants will not suffer prejudice if the Court reinstates their case because

the Robertos' PPF and accompanying records contain the same information as their

timely submitted PFS, which defendants have had since December 2015. The

Robertos also argue that if the Court allows them to participate in the settlement

process, defendants will not suffer prejudice because their "global liability exposure for

AndroGel claims" is capped. Roberto Mot. at 5. Even assuming these contentions are

correct, the other Pioneer factors weigh heavily against the Robertos. Accordingly, the

Court denies their motion to vacate the dismissal order and reinstate their case under



                                              12
Rule 60(b)(1).

       The Court likewise denies the Robertos' motion to vacate the dismissal order

under Rule 60(b)(6). The Robertos do not advance any separate arguments for relief

under this provision. Even if their motion could be read to contend that the effect of the

PPF process—requiring the Robertos to submit the same information twice—is an

"other reason" justifying relief under Rule 60(b)(6), this argument is meritless. The

Robertos "could have recognized this issue, cured the[] PPF deficienc[y], and filed their

motion for relief in May 2018," just as more than thirty other plaintiffs did. CMO 140,

2018 WL 6003391, at *5. Instead, they waited ten months. The Court has "wide

discretion" to determine whether relief under Rule 60(b)(6) is appropriate. Buck, 137 S.

Ct. at 777. Here, the Court finds that the Robertos failed to exercise due diligence and

did not seek relief "within a reasonable time," as required for a Rule 60(b)(6) motion.

Fed. R. Civ. P. 60(c)(1). Granting Roberto's motion could also invite requests for relief

from similarly situated plaintiffs. As previously referenced, an influx of such requests

could slow the settlement process and present "a risk of injustice to the parties." Buck,

137 S. Ct. at 778. For these reasons, the Court declines to vacate the dismissal order

and reinstate the Robertos' case under Rule 60(b)(6).

                                       Conclusion

       For the foregoing reasons, the Court denies the Robertos' Motion to Vacate

Order of Dismissal [Case No. 14 C 1748, dkt. no. 2946].



                                                 ________________________________
                                                      MATTHEW F. KENNELLY
                                                      United States District Judge
Date: March 29, 2019

                                            13
